DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      CROSS-REFERENCES TO RELATED APPLICATION 
2.          This application claims priority to US Provisional Application Serial Number 62/879,969, filed July 29, 2019, which is herein incorporated by reference in its entirety.
    						Claims status                                                
3.           Claims 1, 2, 4-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-20, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-20, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 15-20 groups ll, as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                                       Allowable Subject Matter
4.          Claims 1, 2, 4-22 are allowed.                                                                        

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1, 2, 4-14, the prior art failed to disclose or reasonably suggest a slope of the first inclined sidewall is substantially equal to a slope of the second inclined sidewall; a conductive via in the lower portion; a redistribution layer extending from a top surface of the first substrate to a top surface of the lower portion of the second substrate sequentially along the first inclined sidewall and the second inclined sidewall, and electrically connected to the conductive via; and a bonding layer between the first substrate and the second substrate, wherein the first substrate, the second substrate, and the bonding layer define a cavity.

7.           Regarding claims 15-20, the prior art failed to disclose or reasonably suggest wherein the first substrate has a first inclined sidewall, and the second substrate has an upper portion and a lower portion, wherein the lower portion extends from the upper portion, and the upper portion is between the first substrate and the lower portion and has a second inclined sidewall, and a slope of the first inclined sidewall is substantially equal to a slope of the second inclined sidewall; and forming a redistribution layer that extends from a top surface of the first substrate to a top surface of the lower portion of the second substrate sequentially along the first inclined sidewall and the second inclined sidewall, and is electrically connected to the conductive via.

8.           Regarding claims 21-22, the prior art failed to disclose or reasonably suggest a slope of the first inclined sidewall is substantially equal to a slope of the second inclined sidewall; a conductive via in the lower portion; and a redistribution layer extending from a top surface of the first substrate to a top surface of the lower portion of the second substrate sequentially along the first inclined sidewall and the .
 
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
9.	The closest prior arts are Chang et al., (US 10152180 B2), and Kuo et al., US 9799778 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......a slope of the first inclined sidewall is substantially equal to a slope of the second inclined sidewall; a conductive via in the lower portion; and a redistribution layer extending from a top surface of the first substrate to a top surface of the lower portion of the second substrate sequentially along the first inclined sidewall and the second inclined sidewall, and electrically connected to the conductive via, wherein the second substrate has a conductive pad, and a sidewall of the conductive pad is in contact with the redistribution layer, as recited in the claim.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899